DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed November 20, 2020. Claims 1 and 13 have been amended, no new claims were added, and claims 2 and 14 were previously cancelled. Thus, claims 1, 3-13, and 15-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3, 5-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (6237594) in view of Newton (6026850) and Rusher (2012/0272956).

    PNG
    media_image1.png
    326
    438
    media_image1.png
    Greyscale








Annotated figure 2 of Newton.
With respect to claim 1, Davenport discloses an apparatus (34, fig 1), comprising a pressure regulator (high pressure regulator, fig 1) fluidly coupled to an inlet region (conduit 16, on left side of element 34 in fig 1) and an outlet region (conduit to the right of element 34 in fig 1) and configured to reduce a pressure of a gas from a first value in the inlet region to a second value in the outlet region (see col. 8, lines 21-25), where the second value is lower than the first value (reducing gas pressure from the source, where the source is connected to the inlet region).
Davenport lacks the pressure regulator with a first body portion and a second body portion and the apparatus comprising a fixed area orifice. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pressure regulator of 
Further the modified Davenport lacks the first body portion rotating with respect to the second body portion.
However, Rusher teaches an adjustable airway pressure device (see Abstract, lines 1-2 of Rusher) with two body portions (25/24 is two parts threaded together, see fig 1 of Rusher) which rotate with respect to one another to control pressure (see [0074], lines 1-8 of Rusher).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body portions of the modified Davenport to include the rotation as taught by Rusher so as to manually and more precisely control the pressure through the regulator.
With respect to claim 3, the modified Davenport shows the fixed area orifice being disposed within the first body portion of the apparatus (see annotated Newton fig. 2 above). 
With respect to claim 5, the modified Davenport shows at least a portion of the adjustable pressure regulator is disposed within the first body portion (see annotated Newton fig. 2 above; (24/13) are within the first portion) of the apparatus and at least a portion of the adjustable pressure regulator is disposed within the second body portion (see annotated Newton fig. 2 above; (21/20) are within the second portion) of the apparatus. 
With respect to claim 6, the modified Davenport shows rotating the first body portion of the apparatus with respect to the second body portion of the apparatus causes the second body portion of the apparatus to adjust a preload force exerted (see col. 3, lines 64-67 and col. 4 lines 24-26 of Newton; see also [0074] of Rusher) on an opening spring (22, fig. 2 of Newton) of the adjustable pressure gauge. 

With respect to claim 8, the modified Davenport shows the outlet region is disposed within the body first portion (see annotated Newton fig. 2 above).
With respect to claim 9, the modified Davenport shows an inlet opening (16 connected to 34 in fig 1 of Davenport) that is coupled to a gas source (14, fig 1 of Davenport) and the inlet region (IS, fig 2 of Newton) and configured to receive gas from the gas source (the line 16 would supply gas from 14 into the inlet region of the modified regulator). 
With respect to claim 10, the modified Davenport shows the second value is greater than a minimum operating pressure of the gas source. It is inherent to perform the function as claimed, since no structure claimed or a way to obtain values that seem to contradict claim 1. It is the office’s opinion that if a low pressure is input to element IS and outlet OS is shut, while simultaneously moving 24 down, pressure within the outlet region will be increased. In that moment, pressure in the outlet region will be greater than the first value/minimum operating pressure. 
With respect to claim 11, the modified Davenport shows the adjustable pressure regulator is configured to maintain the second value as a constant value independent of the first value (see col. 1, lines 12-14 of Newton). 
With respect to claim 12, the modified Davenport shows the fixed area orifice comprises an outlet of the outlet region (see annotated Newton fig. 2 above). 

Davenport lacks the pressure regulator with a first body portion with respect to a second body portion and the apparatus comprising a fixed area orifice. 
However, Newton teaches an apparatus (10, fig. 1 of Newton) with adjustable pressure regulator (24 and annotated fig. 2 of Newton) fluidly coupled to an inlet region (IS, fig 2 of Newton) and an outlet region (see annotated fig 2 of Newton) and configured to reduce a pressure from a first value in the inlet region to a second value in the outlet region (see col. 1, lines 12-14 of Newton), where the second value is lower than the first value (note: depending on the space between element 13 and 18, the pressure from inlet will be reduced when flowing to outlet); and a fixed area orifice (see annotated Newton fig. 2 above), wherein a flow rate of a gas is controlled by the fixed area orifice (note: the outlet region is greater in size than the orifice, thus the orifice restricts how much is discharged from the apparatus) and is discharged from the apparatus to a gas supply line (46, fig. 3), wherein the adjustable pressure regulator is set with respect to the second value (see col. 2, lines 1-4; note the movement of element 17 varies the flow through outlet region) by rotating (threaded portion between elements 14 and 16 in fig 2 of Newton) a first body portion (14, fig 2 and annotated fig 2 above of Newton) of the apparatus 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the pressure regulator of Davenport with the pressure regulator as taught by Newton to replace one known regulator with another. 
Further the modified Davenport lacks the first body portion rotating with respect to the second body portion.
However, Rusher teaches an adjustable airway pressure device (see Abstract, lines 1-2 of Rusher) with two body portions (25/24 is two parts threaded together, see fig 1 of Rusher) which rotate with respect to one another to control pressure (see [0074], lines 1-8 of Rusher).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body portions of the modified Davenport to include the rotation as taught by Rusher so as to manually and more precisely control the pressure through the regulator.
With respect to claim 15, the modified Davenport shows the fixed area orifice is disposed within the first body portion of the apparatus (see annotated Newton fig. 2 above).

With respect to claim 18, the modified Davenport shows rotating the first body portion of the apparatus with respect to the second body portion of the apparatus causes the second body portion of the apparatus to adjust a preload force exerted (see col. 3, lines 64-67 and col. 4 lines 24-26 of Newton; see also [0074] of Rusher) on an opening spring (22, fig. 2 of Newton) of the adjustable pressure gauge. 
With respect to claim 19, the modified Davenport shows an inlet opening (16 connected to 34 in fig 1 of Davenport) that is coupled to a gas source (14, fig 1 of Davenport) and the inlet region (see annotated Newton fig. 2 above) and configured to receive gas from the gas source (the line 16 would supply gas from 14 into the inlet region of the modified regulator). 
With respect to claim 20, the modified Davenport shows the fixed area orifice comprises an outlet of the outlet region (see annotated Newton fig 2 above).
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davenport in view of Newton as applied to claims 1 and 13, respectively, above, and further in view of Chen (2012/0032101).
With respect to claim 4 and 16, the modified Davenport shows all the features of the invention as claimed above including the first body portion (see annotated Newton fig. 2 above) with an external surface (fig. 1 of Newton), but lacks the external surface having graduated rotation indicators.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external surface of the first body portion of the modified Davenport to include the rotation indicators as taught by Chen. Doing so as to be able to allow the user to track the position of the stem in the pressure regulator.
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. Applicant argues on pg. 8 of remarks that "both references fail to disclose the ideas of two different body portions that are rotated with respect to one another, where each body portion includes a gas chamber for containing the gas, and one of the gas chambers is downstream of the other gas chamber in the direction of gas flow." Argument is not taken well since the prior art teaches two body portions where one is rotated with respect to the other as seen in annotated fig 2 of Newton in the rejection. In addition, both body portions of Newton have a chamber for containing gas which can be seen in the annotated fig 2 of Newton. Therefore, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KELSEY E BALLER/Examiner, Art Unit 3785    

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785